SEPARATE OPINION.
Barclay, J.
To explain my concurrence in the result announced, it may be proper to add that, since this proceeding was begun in the probate court, the section of the administration law on which it rests has been amended. It now reads as follows: “Sec. 75, If the executor or administrator, or other person interested in any estate file an affidavit in the proper court, stating that the affiant has good cause to believe, and does believe, that any person has concealed or embezzled, or is otherwise wrongfully. withholdiny any goods, chattels, moneys, books, papers or evidences of debt of the deceased, and has them in his possession or under his control, the court may cite such person to appear before *615it and compel such appearance by attachment. Approved March 16, 1881.”
The words in italics became the law in June, 1881. The rest of the section was in force for many years prior to the present controversy. Under the statute existing at the beginning of this litigation, the probate court acquired jurisdiction in such a case on the filing of the affidavit mentioned, but the court was bound to find in favor of defendant if it appeared that the property in question had been neither concealed nor embezzled. If on the hearing it were made to appear that defendant held the property openly under a bona-fide claim of title, the court could not properly enter judgment against her, whatever might be its conclusion regarding the true legal ownership of the property.
The last trial, however, of this 'cause occurred after the amendment of the law indicated above, whereby the probate court was invested with jurisdiction when there was a mere wrongful withholding of such property, as well as of cases of concealment and embezzlement. The party plaintiff in this proceeding saw fit, on the last hearing, to submit to the court the issue of such wrongful withholding, based on the question of actual title. The finding was in favor of defendant on that issue. At that time, the court, by virtue of the present law, had power to hear and determine such an issue. The defendant appeared, submitted it, and does not complain of it. If there was any informality in the mode plaintiff adopted to present it, that cannot now be a subject of just complaint on his part. A finding for defendant was undoubtedly correct under the law in force when the proceedings were begun, for the facts disclose no concealment or embezzlement on defendant’s part. Such finding was, moreover, proper according to the law in force at the time it was made, under which plaintiff voluntarily (though somewhat informally) submitted the issue of ownership for decision. Tippack v. Briant, 63 Mo. 580.
*616There is hence no sufficient basis for his present assertion of want of jurisdiction in the trial court. This was the only point reserved for consideration on this rehearing. The judgment should, for these reasons, be affirmed.
SEPARATE OPINION.
Sherwood, J.
If the jurisdiction of the probate court remained as it was prior to the taking effect of the act of March, 16, 1881, then clearly said court had no jurisdiction to hear and determine any question except whether Mrs. Eans had embezzled the property in controversy. If, on the other hand, that court acquired, by reason of said act, an additional jurisdiction over the-subject-matter of the action, by reason of the wrongful withholding of said property by Mrs. Eans, and the voluntary submission of the parties hereto to said additional jurisdiction, then it is equally clear that the action of that court, if there was evidence of such embezzlement or wrongful withholding, was final. It is, therefore, of no importance as to which theory of the case be adopted, as either is fatal to any further prosecution of any other suit in any other forum. If jurisdiction existed, that is the end of the matter. Hence, if this court affirms the jurisdiction of the probate court, it is simply futile to say that our action herein shall not prejudice any future and further assertion of rights by plaintiff in some other forum. I do not believe that the plea of res judicata, if it has a secure evidential foundation upon which to rest, can be foreclosed, precluded or cut off, by this court merely saving that the present ruling Shall be without prejudice. I, therefore, concur specially, and for the reasons stated, in the f oregoing, opinion. But .1 deny that the probate court acquired any jurisdiction in the premises. Our former decisions were plainly wrong, and the only way I know of to correct that wrong is to come out and plainly confess the error.